812 A.2d 1164 (2002)
PRUDENTIAL PROPERTY AND CASUALTY INSURANCE COMPANY, Petitioner,
v.
John McANINLEY, Respondent.
Supreme Court of Pennsylvania.
December 17, 2002.

ORDER
PER CURIAM.
AND NOW, this 17th day of December, 2002, the Petition for Allowance of Appeal is granted and the Order of the Superior Court is reversed on the basis of Burstein v. Prudential Prop. & Cas. Ins. Co., 570 Pa. 177, 809 A.2d 204 (2002). The Application for Supersedeas and Stay of Superior Court Judgment and Decision is dismissed as moot.